  Case 1:05-md-01720-MKB-JO Document 7893 Filed 03/12/20 Page 1 of 1 PageID #: 116492
                                                                                              52 East Gay Street


v
Vorys, Sater, Seymour and Pease LLP
                                                                                                   P.O. Box 1008
                                                                                       Columbus, Ohio 43216-1008

                                                                                    614.464.6400 | www.vorys.com
Legal Counsel                                                                                      Founded 1909




      Kimberly Weber Herlihy
      Direct Dial (614) 464-8283
      Direct Fax (614) 719-5021
      Email kwherlihy@vorys.com




                                                     March 12, 2020


      VIA ECF

      The Honorable James Orenstein
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                 Re:         In re Payment Card Interchange Fee & Merchant Discount Antitrust Litig.,
                             05-md-1720 (MKB)(JO): Discovery Schedule in Newly-Filed Opt-Out Cases

      Dear Judge Orenstein:

              Pursuant to the court’s March 11, 2020, status conference entry (ECF 7892), submitted
      herewith is a proposed scheduling order with respect to discovery in the newly-filed opt-out
      cases, reflecting the deadlines to which the parties have agreed and that the Court has approved.
      The parties would appreciate the Court’s entry of the attached proposed scheduling order.

                                                        Respectfully submitted,

                                                        /s Kimberly Weber Herlihy
                                                        Kimberly Weber Herlihy
                                                        Vorys, Sater, Seymour and Pease LLP
                                                        Attorneys for Grubhub Plaintiffs


      cc: Counsel of Record (via ECF)




                      Columbus | Washington | Cleveland | Cincinnati | Akron | Houston | Pittsburgh
